Case 3:19-cv-04238-MMC Document 1-12 Filed 07/23/19 Page 1 of 7




                 EXHIBIT L
Vade Secure Enters €70M Financing Agreement with General Catalyst
                           Case 3:19-cv-04238-MMC Document 1-12 Filed 07/23/19 Page 2 of 7

                                                                                                            Send a Release                      


                   Vade Secure Enters
                   €70M Financing
                   Agreement with General
                   Catalys
                   Vade Secure will use the new funding for heavy
                   invesment in machine learning-based email
                   security and to accelerate growth by focusing on
                   the MSP channel




                   NEWS PROVIDED BY                                                       SHARE THIS ARTICLE
                   Vade Secure                                                                                                 
                   Jun 12, 2019, 09:00 ET




                   BOSTON and HEM, France, June 12, 2019 /PRNewswire/ -- Vade Secure, the
                   global leader in predictive email defense, announced that it has entered a €70M
                   fnancing agreement with General Catalys. Vade Secure plans to use the new
                   funding to accelerate its growth and global expansion, with a focus on building out a
                   go-to-market srategy focused on servicing business cusomers through Managed
                   Service Providers (MSPs). The company will also inves heavily in advancing the
                   platform's core machine learning-based threat detection capabilities as well as its
                   native email security solution for Ofce 365.


                   The invesment builds upon Vade Secure's track record of hypergrowth and
                   international expansion over the las four years, with major deals across North
                   America, Europe, and Japan. It follows on the heels of a furry of indusry awards
                   and recognitions that Vade Secure has earned for its Vade Secure for Ofce 365
                   product. Recent accolades include Cyber Defense Magazine's 2019 InfoSec Award


https://www.prnewswire.com/news-releases/vade-secure-enters-70m-financing-agreement-with-general-catalyst-300865825.html[7/22/2019 12:31:23 PM]
Vade Secure Enters €70M Financing Agreement with General Catalyst
                        Case 3:19-cv-04238-MMC Document 1-12 Filed 07/23/19 Page 3 of 7
                   for Mos Innovative Anti-Phishing Solution, CSO Magazine's Hottes New
                   Cybersecurity Products at RSA 2019, and a perfect 5.0/5.0 score product review
                   from SC Magazine.


                   Email continues to be the #1 attack vector, resulting in a proliferation of targeted
                   phishing, spear phishing, malware, and ransomware attacks globally. According to
                   Accenture, the total economic value at risk of cybercrime attacks is $5.2 trillion over
                   the next fve years. Vade Secure protects enterprises and small-medium
                   businesses (SMBs) agains email-borne cyber threats targeting their employees.
                   Today, the company's technologies protect more than half a billion inboxes across
                   5,000+ global cusomers, including major ISPs, OEMs, and enterprises, such as
                   Comcas, British Telecom, Orange, Softbank, Fujitsu Cloud Services, NTT Comm,
                   Telsra and Cisco.


                   "Since implementing Vade Secure we have gone from spam being a number one
                   problem to having it well under control. Previously, we had daily calls to discuss
                   unwanted and malicious emails, whereas we now have jus one weekly of which
                   this is jus one part of the agenda," said Simon Dawes, Head of Email, Identity &
                   Cusomer Data Security, BT. "The visibility delivered by Vade Secure's email
                   categorization is providing powerful insight into what kind of threats are targeting
                   our cusomers' inboxes. This intelligence helps to inform our overall security
                   srategy as it continues to evolve."


                   Looking ahead, Vade Secure will continue to serve the enterprise and OEM
                   markets. In addition, Georges Lotigier, Vade Secure's CEO, and his team intend to
                   greatly expand on Vade Secure for Ofce 365 with a go-to-market srategy focused
                   on selling through MSPs and aggregators to service SMBs across North America,
                   Europe, and Japan.


                   Compared to its competitors, Vade Secure for Ofce 365 provides superior
                   detection of targeted email attacks and unknown, signature-less threats. The
                   company leverages threat intelligence from its half a billion protected mailboxes
                   globally to train and continually refne highly accurate machine learning models,
                   resulting in far lower false positive/false negative rates and unique graymail

https://www.prnewswire.com/news-releases/vade-secure-enters-70m-financing-agreement-with-general-catalyst-300865825.html[7/22/2019 12:31:23 PM]
Vade Secure Enters €70M Financing Agreement with General Catalyst
                           Case 3:19-cv-04238-MMC Document 1-12 Filed 07/23/19 Page 4 of 7
                   classifcation capabilities. Moreover, due to its native integration with Ofce 365,
                   Vade Secure for Ofce 365 is easy to deploy (no MX changes), easy to use (no
                   external quarantine), and easy to manage, making it attractive to both MSPs and
                   their SMB clients.


                   "I am truly excited about this invesment from General Catalys. It validates our
                   srategy and, more importantly, allows us to accelerate our goal to revolutionize the
                   email security market through the application of machine learning and a
                   comprehensive view of threats as they emerge in real-time worldwide," said
                   Georges Lotigier, Vade Secure's CEO. "With the funding, we will continue to inves
                   in our AI-based threat detection engine and build on Vade's leadership in email
                   security for ISPs. In addition, we have a unique opportunity to capitalize on the
                   market disruption caused by the indusry shift from on-premise hosed email to the
                   adoption of cloud-based email platforms. With a signifcant advantage in our core
                   technology and easy-to-implement solution, we plan to rapidly become the de facto
                   sandard for Ofce 365 email protection, in a complement of the platform's own
                   security."


                   As part of the fnancing agreement, General Catalys invesors, Paul Sagan (Former
                   CEO of Akamai Technologies) and Matthew Brennan, will join Vade Secure's
                   Board. General Catalys has invesed heavily into the cybersecurity category over
                   the years, including Ping Identity (acquired by Visa Equity Partners in 2016) and
                   Imprivata (which went public and was subsequently purchased by Thoma Bravo).


                   Ausin McChord, Founder/Former CEO of Datto and General Catalys invesor, will
                   also join Vade Secure's Board. Ausin founded Datto in 2007 and sold the company
                   to Visa Equity Partners in 2017. Ausin's involvement on Vade Secure's Board will
                   be insrumental as the company pushes heavily into the MSP channel.


                   "As an entrepreneur who built Datto from the ground up into a multi-billion dollar
                   business, I lived and breathed MSPs. From the moment I frs saw Vade Secure, I
                   realized the company's immense potential to be an essential piece of solving
                   cybersecurity for MSPs. The insantly deployable O365 protection is the perfect mix



https://www.prnewswire.com/news-releases/vade-secure-enters-70m-financing-agreement-with-general-catalyst-300865825.html[7/22/2019 12:31:23 PM]
Vade Secure Enters €70M Financing Agreement with General Catalyst
                         Case 3:19-cv-04238-MMC Document 1-12 Filed 07/23/19 Page 5 of 7
                   of enterprise-grade security and total automation that today's MSPs need."


                   Stephan Dietrich, General Catalys Executive-In-Residence, Co-Founder/CEO of
                   Neolane, Inc. (acquired by Adobe), and current Vade Secure Board Director, will co-
                   inves alongside General Catalys and remain on the company's Board to serve as
                   Chairman.


                   "As a Board Member over the pas two years, I witnessed Vade Secure's
                   tremendous growth and technological advances frs-hand," said Stephan Dietrich,
                   General Catalys Executive-In-Residence (XIR). "I knew that it was the right time to
                   unlock the company's full potential by assembling the right growth equity partner
                   and a 'dream team' of talent. I am happy to serve as Chairman of the Board, and I
                   look forward to taking Vade Secure to the next level by further contributing with my
                   Europe-to-US expansion expertise."


                   Vade Secure and General Catalys are thrilled to forge this new partnership to fulfll
                   Vade Secure's mission to keep businesses around the world safe from email-based
                   cyber attacks.


                   Vade Secure's fnancing agreement with General Catalys is currently pending
                   regulatory approval by French authorities.


                   About Vade Secure
                   Vade Secure helps SMBs, enterprises, ISPs and OEMs protect their users from
                   advanced cyberthreats, such as phishing, spear phishing, malware, and
                   ransomware. The company's predictive email defense solutions leverage artifcial
                   intelligence, fed by data from 600 million mailboxes, to block targeted threats and
                   new attacks from the frs wave. In addition, real-time threat detection capabilities
                   enable SOCs to insantly identify new threats and orchesrate coordinated
                   responses. Vade Secure's technology is available as a native, API-based ofering
                   for Ofce 365; as cloud-based solutions; or as lightweight, extensible APIs for
                   enterprise SOCs.




https://www.prnewswire.com/news-releases/vade-secure-enters-70m-financing-agreement-with-general-catalyst-300865825.html[7/22/2019 12:31:23 PM]
Vade Secure Enters €70M Financing Agreement with General Catalyst
                        Case 3:19-cv-04238-MMC Document 1-12 Filed 07/23/19 Page 6 of 7
                   For more information, visit www.VadeSecure.com and follow the company on
                   Twitter @VadeSecure or on LinkedIn at https://www.linkedin.com/company/vade-
                   secure/.


                   About General Catalys
                   General Catalys is a venture capital frm with approximately $5B in total capital
                   raised that makes seed through growth-sage invesments. We back fearless
                   entrepreneurs with the potential to build foundational enterprise technologies and
                   ubiquitous consumer brands. With ofces in San Francisco, Palo Alto, New York
                   City, and Boson, our portfolio companies beneft from a bicoasal network of talent,
                   cusomers, and opportunity. For more: www.generalcatalys.com.


                   SOURCE Vade Secure




                   Related Links

                   https://www.vadesecure.com




                   Also from this source                                                               Explore
                   Vade Secure Advances Low-                                                           More news
                   Touch Email Security for MSPs                                                       releases in similar
                   with New...
                                                                                                       topics

                                                                                                        High Tech Security
                   Vade Secure and Datto Unveil
                   Joint Bundle for MSPs that                                                           Computer &
                   Combines...                                                                          Electronics

                                                                                                        Computer Software

                                                                                                        Financing Agreements

                                                                                                        Venture Capital




https://www.prnewswire.com/news-releases/vade-secure-enters-70m-financing-agreement-with-general-catalyst-300865825.html[7/22/2019 12:31:23 PM]
Vade Secure Enters €70M Financing Agreement with General Catalyst
                             Case 3:19-cv-04238-MMC Document 1-12 Filed 07/23/19 Page 7 of 7




                                                                          You jus read:


                      Vade Secure Enters €70M Financing
                      Agreement with General Catalys
                      NEWS PROVIDED BY                                                           SHARE THIS ARTICLE
                      Vade Secure                                                                                                         
                      Jun 12, 2019, 09:00 ET


                      https://www.prnewswire.com/news-releases/vade-secure-enters-70m-financing-agreement-with-general-catalyst-300865825.html




       Contact PR Newswire                       Products                            About                                  My Services

        888-776-0942
         from 8 AM - 10 PM ET
                                                 Cision Communication
                                                 Cloud®
                                                                                     About PR Newswire
                                                                                     About Cision
                                                                                                                            All New Releases
                                                                                                                            Online Member Center
       Contact Us                               For Marketers                       Become a Publishing Partner            ProfNet℠
                                                 For Public Relations                Become a Channel Partner
                                                 For IR & Compliance                 Careers
                                                 For Agency
                                                 For Small Business                  Global Sites
                                                 All Products




       Terms of Use      Privacy Policy     Information Security Policy              Copyright © 2019 PR Newswire Association LLC. All Rights Reserved. A
         Site Map      RSS      Cookie Settings                                      Cision company.




https://www.prnewswire.com/news-releases/vade-secure-enters-70m-financing-agreement-with-general-catalyst-300865825.html[7/22/2019 12:31:23 PM]
